

1ST ADDENDUM TO STANDARD SUBLEASE MULTI-TENANT

 
THE STANDARD SUBLEASE MULTI-TENANT BY AND BETWEEN NAVIO SYSTEMS, INC (SUBLESSOR)
AND AMERICAN ETHANOL INC.(SUBLESSEE) DATED AS OF SEPTEMBER 6, 2007, FOR THE
PROPERTY LOCATED AT 20400 STEVEN CREEK BLVD, SUITE 700, CUPERTINO, CALIFORNIA
95014 (SUBLEASE), IS AMENDED BY THIS 1ST ADDDENDUM DATED AS OF THE SAME DATE,
AND INCORPORATED IN THAT SUBLEASE.
 
Section 1.3 Term
 
The following shall be added to the last paragraph in Section 1.3 Term:
 
Notwithstanding anything to the contrary in this Sublease, the Commencement Date
shall not occur until the Consent of Master Lessor shall have been obtained.
(described in Article 9 as amended below). Occupancy shall not occur until
payment described in Section 1.7 of the Sublease has been made. No monies are
due or owing from Sublessee until 1 business day after notification in writing
of Master Lessor consent.
 
If the Commencement Date does not occur on or before October 29, 2007, this
Sublease may be declared null and void by Sublessee.
 
Section 1.5 Base Rent
 
The following shall be added to the last paragraph in Section 1.3 Term:
 
Rent for any partial term shall be prorated on the basis of a 30 day month.
 
Sublessor shall promptly notify Sublessee in writing if Sublessor is in default
of the Master Lease.
 
Section 1.6 Sublessee’s Share of Operating Expenses
 
The following shall be added to the last paragraph in Section 1.3 Term:
 
Sublessee’s share of Operating Expenses is twenty-nine and eight-tenths (29.8%)
of the current share of Sublessor’s share of Operating Expenses under the Master
Lease for the building, which represents its proportionate share of leased
square feet Any increase in Sublessee’s share of Operating Expenses shall be
limited to the actual cost of such annual increase in expense. The Sublessee
shall have the right to audit operating expenses furnished by Master Lessor per
the terms of Section 7 (b) (fifth paragraph) of the Master Lease. Sublessor will
make its reasonably best efforts to cooperate with the Sublessee if Sublessee
disagrees with the Operating Expense Reconciliation passed on by the Master
Lessor.


 
1

--------------------------------------------------------------------------------

 

Section 1.7 Base Rent and Monies Paid on Execution, is modified as follows:
 
The heading shall be modified to “Base Rent and Monies Paid at Commencement
Date”
 
The heading of Section 1.7 (d) shall be modified to:” Total Due Upon
Commencement Date of this Sublease”
 
Section 2.10 Common Area Changes
 
This section is deleted in its entirety.
 
Section 4.2 Common Area Operating Expenses
 
This section is deleted in its entirety. (please delete from form).
Common Area changes are as defined by the Section 7 of the Master Lease.
 
Section 9 Consent of Master Tenant
 
This Sublease shall not be effective unless Master Lessor shall approve the
Sublease in writing. Such approval must occur on or before October 29, 2007.
 
The remainder of Section 9 remains in full force and effect.


 
2

--------------------------------------------------------------------------------

 

THE FOLLOWING SECTIONS ARE ADDITIONS TO THE SUBLEASE:
 
Section 14 Building improvements.
 
At its sole cost and expense, Sublessor shall complete the following in good
workmanlike condition prior to the Commencement of the Sublease. Such condition
shall be approved by Subtenant before the Commencement Date.
 
1
Professionally steam clean the carpets
2
Paint the office area or provide “touch up” paint, including painting the
demising wall, in a professional workmanlike manner in accordance with the
Building Standard that has previously been approved by Master Lessor for a first
class office space.
3
 
Demise the Premises from neighboring Suite 740 in a professional workmanlike
manner in accordance with the Building Standard that has previously been
approved by Master Lessor for demising walls between independent tenants in a
first class office space.

 
Section 15 Furniture
 
Sublessor shall deliver the Premises to Sublessee in its currently configured
condition, including all existing furniture. An inventory of the furniture will
be provided and will be attached to the Sublease as an Exhibit. Sublessee shall
have the right to use the FF&E throughout the term of the Sublease at no
additional charge. Sublessee shall maintain the furniture at its sole cost and
expense and leave the furniture upon the end of the Sublease in good condition,
normal wear and tear excluded.
 
The furniture provided and the condition of same is attached as an exhibit to
the Sublease.

Section 16 Right of First Refusal
 
The Sublessee shall have the Right of First Refusal for Suite 740. The Sublessor
shall continue to market the adjacent space to any prospective tenant. Once
business terms are agreed upon with a new prospective tenant, the Sublessor
shall present said terms to the Sublessee. The Sublessee shall have three (3)
days to accept these terms. If the Sublessee does not accept the proposed terms
with written notice to Sublessor within three (3) business days, the Sublessor
shall have the right to lease the space to the new prospective tenant.

 
3

--------------------------------------------------------------------------------

 

Section 17 Option to Extend Term
 

 
A.
Terms of Option to extend. Subject to the conditions below, Sublessee shall have
the option to extend the term of this Sublease for one (1) additional period of
twenty five (25) months, in no event expiring beyond October 31, 2011. The
extension period shall commence upon the expiration of the previous term.
Sublessee's option to extend shall be subject to the following conditions:

 
(i)  Sublessee shall not be in default either at the time it gives Sublessor
notice of its intent to extend or at the commencement of the extension term, and
has not been ten (10) or more days late in the payment of rent more than a total
of two (2) times during the Lease term. .
 
(ii) Sublessee shall be operating in the Premises in a manner consistent in all
respects with this Sublease.
 
(iii) Sublessee shall give Sublessor unconditional written notice of the
exercise of its option at least three (3) months but not more than nine (9)
months prior to the expiration of the then current term, time being strictly of
the essence, and any failure to give said notice within the required time period
shall be deemed an election by Sublessee not to extend the term of the Lease.
 
(iv) The extension term shall be upon the same terms and conditions as are
contained in the Sublease and this Addendum, except that the Base Rent shall be
determined in accordance with Subsection B below. If Sublessee has exercised its
option to extend, the phrase "Term" as used in the Sublease shall mean the
initial term of the Sublease and the extension term. The option to extend shall
be personal to Sublessee, and shall not be transferable or assignable to any
other person or entity.
 

 
B.
Base Rent for the Option Period

 
Base Rent for the Option Period shall be a fixed increase of 3% of the Base Rent
stated in the Sublease for the entire term of the Option Period.
Sublessee shall have the right to sublease/assign all or any portion of its
Premises during the Term or extended Term of the Sublease to a qualified party
or parties, subject to the approval of the Master Lessor, which shall not be
unreasonably withheld or delayed.

 
4

--------------------------------------------------------------------------------

 

Section 18 Sublet and Assignment
 
Sublessee shall have the right to sublet/assign all or any portion of its
Premises during the Term or extended Term of the Sublease to a qualified party
or parties, subject to the approval of the Master Lessor, which shall not be
unreasonably withheld or delayed.
 
Section 19 Insurance
 
Sublessee shall be required to carry General Liability Insurance commercial
insurance including the broad form endorsement for single limit liability
coverage in an amount of $1,000,000. Sublessee will be required to carry
property coverage on business personal property, excluding flood and earthquake
coverage. Additionally, Sublessee will also carry an umbrella policy in the
amount of $1,000,000.
 
The quality of the carriers shall be as described in the Master Lease. Sublessee
will provide certificates of insurance on an annual basis and will name the
Master Lessor and Sublessor as additional insureds.
 
This Addendum is executed at the date of the execution of the Sublease and is
incorporated in full by this reference.
 
SUBLESSOR:
Navio Systems Inc.
SUBLESSEE:
American Ethanol Inc.
 
A Delaware Corporation
 
A Nevada Corporation



BY:
/s/ Elmar Jakoby
 
BY:
/s/ Eric McAfee
         
BY:
Elmar Jakoby
 
BY:
Eric McAfee
         
Date:
September 6, 2007
 
Date:
September 6, 2007

 
 
5

--------------------------------------------------------------------------------

 